      Case 17-29782    Doc 40    Filed 07/11/19 Entered 07/11/19 06:03:10       Desc Main
                                   Document     Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                    )      Case No:      17-29782
          Carol Woods                      )
                  Debtor                   )      Chapter:      Chapter 13
                                           )
                                           )      Judge:         Timothy A. Barnes

                                    NOTICE OF MOTION

To:        Carol Woods, 18110 Roy Street, Lansing, IL, 60438

           Marilyn O. Marshall, 224 S. Michigan Ave. #800, Chicago, IL, 60604

           Office of the US Trustee, 219 S. Dearborn, Suite 873, Chicago, IL 60604

           SEE ATTACHED SERVICE LIST OF ALL CREDITORS

PLEASE TAKE NOTICE that on August 1, 2019 at 9:30 a.m. I shall appear before the
Honorable Judge Timothy A. Barnes at 219 S. Dearborn, Courtroom 744, Chicago IL 60604
and then and there present the attached MOTION TO MODIFY CONFIRMED PLAN, a
copy of which is attached hereto.


                                                 /s/ Dale Riley
                                          By:___________________________
                                                   Dale Riley

                                 CERTIFICATE OF SERVICE

I, Dale Riley, hereby certify that I served a copy of this Notice along with the aforementioned
document upon the above parties, by causing the same to be mailed in a properly addressed
envelope, postage prepaid, for 55 E. Monroe, Suite 3400, Chicago, Illinois, on 7/11/2019.


                                                 /s/Dale Riley
                                          By:___________________________
                                               Dale Riley

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
           Case 17-29782         Doc 40   Filed 07/11/19 Entered 07/11/19 06:03:10   Desc Main
                                            Document     Page 2 of 4
Align Loans                           Rent-A-Center
C/O LendingTree, LLC                  Bankruptcy Department
11115 Rushmore Drive                  8548 S. Cottage Grove Ave.
Charlotte NC 28277                    Chicago IL 60619

AmeriCash Loans                       Snap-On Credit, LLC
Bankruptcy Department                 Bankruptcy Department
1612 W. 59th St.                      1760 W 2100 S
Chicago IL 60636                      #26561
                                      Salt Lake City UT 84199
Cash Advance
Bankruptcy Dept.                      Webbank/Fingerhut
2533 N. Carson Street                 Attn: Bankruptcy Dept.
Suite 4976                            6250 Ridgewood Rd
Carson City NV 89706                  Saint Cloud MN 56303

Corp. America Family C
Attn: Bankruptcy Dept.
2075 Big Timber Rd
Elgin IL 60123

Credit Acceptance
Attn: Bankruptcy Dept.
Po Box 513
Southfield MI 48037

Exeter Finance
Attn: Bankruptcy Dept.
Po Box 166097
Irving TX 75016

Illinois Department of Revenue
Bankruptcy Department
PO Box 19044
Springfield IL 62794-9044

Illinois Lending
Bankruptcy Dept
3455 S Ashland Ave
Chicago IL 60608

MABT/Contfin
Attn: Bankruptcy Dept.
121 Continental Dr Ste 1
Newark DE 19713

Makes Cents, Inc
Attn: Customer Support
PO Box 10
Parshall ND 58770

MID AMERICA BK/TOTAL C
Attn: Bankruptcy Dept.
5109 S Broadband Ln
Sioux Falls SD 57108

Navient
Attn: Bankruptcy Dept.
Po Box 9500
Wilkes Barre PA 18773
    Case 17-29782       Doc 40    Filed 07/11/19 Entered 07/11/19 06:03:10       Desc Main
                                    Document     Page 3 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                     )       Case No:     17-29782
          Carol Woods                       )
                  Debtor                    )       Chapter:     Chapter 13
                                            )
                                            )       Judge:        Timothy A. Barnes

                         MOTION TO MODIFY CONFIRMED PLAN

NOW COMES the Debtor, Ms. Carol Woods (the “Debtor”), by and through her attorneys,

Geraci Law L.L.C., to present her MOTION TO MODIFY CONFIRMED PLAN, and states

as follows:

   1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. 1334 and this

          is a “core proceeding” under 28 U.S.C. 157(b)(2).

   2.     The Debtor filed her Petition for Relief and plan under Chapter 13 of the U.S.

          Bankruptcy Act on 10/04/2017.

   3.     The Debtor’s plan was confirmed by the Court on 12/21/2017.

   4.     The Debtor is off work for 1 month for medical reasons. While she is off work she

          will be unable to afford her plan payments. See Exhibit A.

   5.     Additionally the Debtor will be unable to afford her plan payment in her first month

          back to work as she will need her full paycheck to catch up on her regular expenses

          that she will fall behind on while she is off work.

   6.     For the reasons stated above, it is necessary for the successful completion of the

          Debtor’s plan to suspend plan payments for 2 months.
    Case 17-29782     Doc 40
                       Filed 07/11/19 Entered 07/11/19 06:03:10 Desc Main
                         Document     Page 4 of 4
   WHEREFORE THE DEBTOR, Ms. Carol Woods, respectfully requests this Honorable

   Court enter an order:

   1.   Suspending plan payments for 2 months,

   2.   Any other relief the court deems proper.



                                         By:____/s/ Dale Riley__
                                            Dale Riley




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
